Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered February 18, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V6 to 9 years, unanimously affirmed.
The People proved defendant’s identity as the drug seller *332beyond a reasonable doubt in this "buy and bust” case, in which an undercover police officer "ghost” witnessed the entire transaction, and the undercover police officer who made the buy made a confirmatory identification within minutes of the drug sale. Moreover, upon an independent review of the facts, we find the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the undercover officer and other police witnesses were properly placed before the jury, and we find no basis to disturb its determination. Furthermore, the courtroom was properly closed for the testimony of the undercover police officer who testified at the Hinton hearing that he was still active in the area where defendant was arrested (see, People v Martinez, 82 NY2d 436). Concur — Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.